Smith, Judge.
This is the third chapter of the continuing saga of Oscar Winslett, the injured crane operator who brought suit against several parties, each of whom received a summary judgment in its favor. The reader will recall that we affirmed the summary judgment in favor of the insurance carrier (Winslett v. Twin City Fire Ins. Co., 141 Ga. App. 143 (232 SE2d 638)), and we reversed the judgment in favor of the job site foreman. Winslett v. Twin City Fire Ins. Co., 142 Ga. App. 653. This case is based on the same theory as the case against the insurance carrier, that a duty to inspect was assumed and breached. Here, as in the previous case, we conclude that even if there was such a duty and a breach, there was no evidence that the *203breach was the proximate cause of the injury. Summary judgment was proper.
Argued May 23, 1977
Decided September 7, 1977.
Frank M. Eldridge, for appellant.
David A. Handley, Jonathan H. Waller, for appellee.

Judgment affirmed.


Bell, C. J., and McMurray, J., concur.